Citation Nr: 0817565	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.   Entitlement to service connection for tension headaches.

3.  Entitlement to service connection for leg pain, claimed 
as developing into arthritis of the hip and back.

4.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The veteran served on active duty from January 1977 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a personal hearing to be conducted in 
Washington, D.C., and such a hearing was scheduled for May 
2008.  However, prior to the scheduled hearing, in an April 
2008 letter, the veteran's representative indicated that the 
veteran would not be able to attend the scheduled hearing in 
Washington, D.C due to financial concerns.  Instead, the 
veteran requested a Travel Board hearing or a video hearing 
at the RO in Atlanta, whichever can be scheduled the 
earliest.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2007).  Pursuant to 38 C.F.R. § 20.700 (2007), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for the earliest 
possible hearing at the RO - either a 
personal or video hearing at the RO 
before a Veterans Law Judge.  Notify the 
veteran, and her representative in 
writing at her latest address of record 
of the date, time and location of the 
hearing.  After the hearing is conducted, 
or if the veteran fails to report for the 
scheduled hearing, the claims folder 
should be returned to the Board, in 
accordance with appellate procedures.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



